Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 8/19/2021, Applicant amended claims 1-3, 7, 10, 12, 20 and 22.  Claims 1-22 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/19/2021, with respect to the rejection(s) of claim(s) 1-22 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 and Auzerais et al. (US Pub. 2009/0159272 A1); Kumar (US Pub. 2013/0308424 A1); Bar-Cohen (US Pub. 2014/0153368 A1) and Savage et al. (US Pub. 2014/0110178 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bravard et al. (US Pub. 2014/0233353 A1)(hereinafter Bravard) in view of Auzerais et al. (US Pub. 2009/0159272 A1)(hereinafter Auzerais)
Regarding claim 1, Bravard discloses a communication system for a well system environment having transmitters that communicate over different mediums, (Bravard, Figs. 1 and 5-6 and Abstract)
 comprising: an acoustic communicator, located within a wellbore, (Bravard, Fig. 1 and ¶0070; acoustic modem 60 may be provided in a drill string element)
configured to wirelessly transmit acoustic transmission signals through a fluid located within the wellbore, (Bravard, Fig. 6 and ¶0079; a medium 140 that may include one or more of gas, oil, water or other substances normally found in a well… The signal propagates through the medium 140; ¶0086; in order to improve its reception of the acoustic signals, the well may be filled with water or another fluid, as this medium promotes the propagation of acoustic waves. )
wherein the acoustic transmission signals include encoded data; (Bravard, Abstract; The acoustic modem (60) is configured to receive electrical signals from one or more sensors (50, 52), transform the electrical signals into the acoustic waves; ¶0070; The acoustic modem 60 or associated electronics is configured to transform the information from the sensors into acoustic waves)
Bravard, ¶0071; receiving device 70, e.g., a memory upload module (MUM), may be provided inside the drill line 20 or inside the casing 14 and outside the drill line 20;)
configured to receive the acoustic transmission signals via the fluid (Bravard, Fig. 6 and ¶0079; a medium 140 that may include one or more of gas, oil, water or other substances normally found in a well… The signal propagates through the medium 140 ¶0086; in order to improve its reception of the acoustic signals, the well may be filled with water or another fluid, as this medium promotes the propagation of acoustic waves. )
and transmit the encoded data via a first non-fluid medium. (Bravard, ¶0071; The data from MUM 70 may be brought to the surface through an electrical line or other means known in the art.  ¶0077; Thus, cable 72 is configured to exchange not only data, but also power between the surface and the MUM 70. )
Bravard does not specifically disclose a hydrophone and therefore does not disclose, wherein the first wireless transceiver includes a hydrophone. Auzerais, in the same field of endeavor, however, discloses the limitation. (Auzerais, Fig. 2 and ¶0022; the receiver may include any number of individual sensors, such as an array of hydrophones (206).) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Bravard with the known technique of employing Auzerais, Fig. 2 and ¶0022) 
Regarding claim 3, Bravard discloses wherein the acoustic communication device is communicatively coupled to a device located in the wellbore and a movement of the device results in a change of a fluid flow within the wellbore. (Bravard, ¶0068; The valve 30 may be acoustically controlled from the surface. ¶0074; multiple drill string elements may be configured to include a DAD (Data Acquisition Device)).
Regarding claim 4, Bravard discloses wherein the acoustic communicator is further configured to receive encoded data wirelessly transmitted downhole through the fluid from the first wireless transceiver via acoustic transmission signals. (Bravard, Fig. 6 and ¶0079; a wake-up acoustic signal is generated by the MUM. The signal propagates through the medium 140… until arriving at the acoustic modem 60.)
Regarding claim 5, Bravard discloses, further comprising a surface communicator configured to transmit and receive the encoded data via the first non-fluid medium, and configured to transmit and receive data with a well system controller via another transmission medium. (Bravard, ¶0071; The data from MUM 70 may be brought to the surface through an electrical line or other means known in the art.  ¶0077; Thus, cable 72 is configured to exchange not only data, but also power between the surface and the MUM 70.
Regarding claim 9, Bravard discloses wherein one of the acoustic communicator and the first wireless transceiver is positioned within an interior diameter of a tubing located in the wellbore (Bravard, Fig. 6 and ¶0071; a memory upload module (MUM), may be provided inside the drill line 20 or inside the casing 14 and outside the drill line 20. FIG. 1 shows a MUM 70 provided inside the drill line 20 and hanging from a cable 72 that extends from the Christmas tree 16. ) 
and the other one of the acoustic communicator and the first wireless transceiver is positioned on an exterior of the tubing. (Bravard, Fig. 4 and ¶0075; FIG. 4, a cut-through of the drill string element 20c is shown. The acoustic modem 60 includes a ceramic part 61 that may have a shape that resembles half of a cylinder. In other words, the ceramic 61 does not have to be all the way around the body 80)

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bravard in view of Auzerais in view of Kumar (US Pub. 2013/0308424 A1)(hereinafter Kumar)
Regarding claim 2, Bravard discloses wherein the acoustic communicator is communicatively coupled to a downhole tool located in the wellbore. (Bravard, Fig. 1 and ¶0070; an acoustic modem 60 may be provided in a drill string element 20c and electrically connected through wires 62 with the sensors 50 and 52)
Kumar, ¶0025; the transducer may include a piston which generates a hydraulic pulse in a fluid through the motion of a moving piston in a hydraulic chamber.) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Bravard with the known technique of employing a piston transducer, as taught by Kumar, in order provide a device capable of to impart acoustic signals into the fluid. (Kumar, ¶0025)

Claims 12, 15-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bravard in view of Auzerais in view of Song et al. (US Pub. 2018/0058209 A1)(hereinafter Song).
Regarding claim 12, Bravard discloses a method of wirelessly communicating encoded data in a well system environment, (Bravard, Figs. 1 and 5-6 and Abstract)
 comprising: wirelessly communicating acoustic transmission signals between an acoustic communicator , (Bravard, Fig. 1 and ¶0070; acoustic modem 60 may be provided in a drill string element)
and a first wireless transceiver, in a wellbore, (Bravard, ¶0071; receiving device 70, e.g., a memory upload module (MUM), may be provided inside the drill line 20 or inside the casing 14 and outside the drill line 20;) 
Bravard, Fig. 6 and ¶0079; a medium 140 that may include one or more of gas, oil, water or other substances normally found in a well… The signal propagates through the medium 140 ¶0086; in order to improve its reception of the acoustic signals, the well may be filled with water or another fluid, as this medium promotes the propagation of acoustic waves. )
wherein the acoustic transmission signals include encoded data; (Bravard, Abstract; The acoustic modem (60) is configured to receive electrical signals from one or more sensors (50, 52), transform the electrical signals into the acoustic waves; ¶0070; The acoustic modem 60 or associated electronics is configured to transform the information from the sensors into acoustic waves)
and communicating the encoded data between the first wireless transceiver and a second transceiver via a first non-fluid medium. (Bravard, ¶0071; The data from MUM 70 may be brought to the surface through an electrical line or other means known in the art.  ¶0077; Thus, cable 72 is configured to exchange not only data, but also power between the surface and the MUM 70. )
While Bravard disclose the exchange of data between the first transceiver and the surface, Bravard does not specifically disclose that the surface device is a transceiver.  Song in the same field of endeavor however disclose a surface transceiver. (Song, ¶0153; The receiver 170 comprises a processor 172 that )  Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement  Bravard with the known technique of providing a transceiver, as taught by Song, in order to provide or carrying out the exchange of data between the surface and the MUM 70 as suggested by Bravard.
Bravard does not specifically disclose a hydrophone and therefore does not disclose, wherein the first wireless transceiver includes a hydrophone. Auzerais, in the same field of endeavor, however, discloses the limitation. (Auzerais, Fig. 2 and ¶0022; the receiver may include any number of individual sensors, such as an array of hydrophones (206).) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Bravard with the known technique of employing hydrophones, as taught by Auzerais, since it is a known technique for enabling the sensing and reception of acoustic signals in the fluid of a wellbore. (Auzerais, Fig. 2 and ¶0022) 
Regarding claim 15, Song discloses wherein the second transceiver is a surface communicator. (Song, ¶0153; The receiver 170 comprises a processor 172 that receives signals sent from the topside communications node )
Regarding claim 16, Bravard discloses wherein the acoustic communicator and the first wireless transceiver are located in a same fluid column of the wellbore. (Bravard, Fig. 1 and ¶0069; Another way is to use the fluid in the drill line 20 for sending acoustic waves from the sensors to the Christmas tree. ¶0079; a medium 140 that may include one or more of gas, oil, water or other substances normally found in a well… The signal propagates through the medium 140 ¶0086; in order to improve its reception of the acoustic signals, the well may be filled with water or another fluid, as this medium promotes the propagation of acoustic waves. )
Regarding claim 17, Bravard discloses wherein the acoustic communicator and the first wireless transceiver are located in different fluid columns of the wellbore. (Bravard, Fig. 6 and ¶0071; a memory upload module (MUM), may be provided inside the drill line 20 or inside the casing 14 and outside the drill line 20. FIG. 1 shows a MUM 70 provided inside the drill line 20 and hanging from a cable 72 that extends from the Christmas tree 16. ¶0075; FIG. 4, a cut-through of the drill string element 20c is shown. The acoustic modem 60 includes a )
Regarding claim 18, Bravard discloses wherein the encoded data is associated with a downhole tool communicatively coupled to the acoustic communicator. (Bravard, ¶0068; The valve 30 may be acoustically controlled from the surface. ¶0070; an acoustic modem 60 may be provided in a drill string element 20c and electrically connected through wires 62 with the sensors 50 and 52; ¶0074; multiple drill string elements may be configured to include a DAD (Data Acquisition Device)).
Regarding claim 20, Bravard discloses further comprising orienting the acoustic communicator with the hydrophone to transmit through the fluid the acoustic transmission signals from the acoustic communicator to the first wireless transceiver with an increased transmission directionality. (Bravard, Fig. 6 and ¶0079; a medium 140 that may include one or more of gas, oil, water or other substances normally found in a well… The signal propagates through the medium 140 ¶0086; in order to improve its reception of the acoustic signals, the well may be filled with water or another fluid, as this medium promotes the propagation of acoustic waves. )
Regarding claim 21, Bravard discloses  wherein at least a part of the wellbore is without tubing, electronic wiring, and fiber cabling. (Bravard, Fig. 1 and ¶0067; a reservoir 12)

Claim 6, 8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bravard in view of Auzerais in view of Song in view of Vick, JR et al. (US Pub. 2012/0146805 A1)(hereinafter Vick)
Regarding claim 6, further comprising a second wireless transceiver configured to receive the encoded data via the first non-fluid medium. While Bravard disclose the exchange of data between the first transceiver and the surface, Bravard does not specifically disclose that the surface device is a transceiver.  Song in the same field of endeavor however disclose a surface transceiver. (Song, ¶0153; The receiver 170 comprises a processor 172 that receives signals sent from the topside communications node 182. The signals may be received through a wire (not shown) such as a co-axial cable, a fiber optic cable, a USB cable, or an electrical conduit or optical communications wire… the receiver 170 may receive the signals from the topside communications node 182 wirelessly through a modem, a transceiver) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement  Bravard with the known technique of providing a transceiver, as taught by Song, in order to provide or carrying out the exchange of data between the surface and the MUM 70 as suggested by Bravard.
Song does not specifically disclose and transmit the encoded data via a second non-fluid medium. Vick, in the same field of endeavor, however, discloses the limitation. (Vick, Fig. 8 and ¶0063; a receiving device 820 disposed in wellbore )  Consequently, it would have been obvious for a person of ordinary skill in the art to implement Song with the known technique of further and transmitting the encoded data via a second non-fluid medium, as taught by Vick in order to allow for monitoring of the wellbore at a remote monitoring center. (Vick, ¶0063)
Regarding claim 8, Vick discloses further comprising a surface communicator configured to transmit and receive the encoded data via the second non-fluid medium, and configured to transmit and receive data with a well system controller via another transmission medium. (Vick, Fig. 8 and ¶0024; The receiving device can use information about the downhole parameters to control components at the surface or downhole, determine whether additional components, such as water control devices, should be run downhole, or otherwise; ¶0063; a receiving device 820 disposed in wellbore 806 and in communication with telecommunications equipment, such as satellite transmitter 822 at the surface of wellbore 806. The satellite transmitter 822 can communicate the acoustical signals or a representation of the acoustical signals to a remote monitoring center.)
Regarding claim 13, Song does not  discloses further comprising communicating the encoded data between the second transceiver and a surface Vick, Fig. 8 and ¶0024; The receiving device can use information about the downhole parameters to control components at the surface or downhole, determine whether additional components, such as water control devices, should be run downhole, or otherwise; ¶0063; a receiving device 820 disposed in wellbore 806 and in communication with telecommunications equipment, such as satellite transmitter 822 at the surface of wellbore 806. The satellite transmitter 822 can communicate the acoustical signals or a representation of the acoustical signals to a remote monitoring center.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Song with the known technique of further comprising communicating the encoded data between the second transceiver and a surface communicator communicatively coupled to a well system controller, as taught by Vick in order to allow for monitoring of the wellbore at a remote monitoring center. (Vick, ¶0063)
Regarding claim 14, wherein the encoded data is communicated between the second transceiver and the surface communicator via one of a non-fluid wireless medium and a wired medium. (Vick, Fig. 8 and ¶0024; The receiving device can use information about the downhole parameters to control components at the surface or downhole, determine whether additional components, such as water control devices, should be run downhole, or otherwise; ¶0063; a receiving device 820 disposed )

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bravard in view of Auzerais in view of Song in view of Vick in view of Disko et al (US Pub. 2018/0058202 A1)(hereinafter Disko)
Regarding claim 7, Vick does not disclose wherein the second wireless transceiver is a distributed acoustic sensing (DAS) fiber optic device.  Disko, in the same field of endeavor, however, discloses the limitation. (Disko, ¶0261; In some aspects, the methods may include sending an acoustic signal from at least one acoustic telemetry node at a frequency in or below the ultrasound frequency band and recording the acoustic signal sent using the fiber-based sensor system. For example, a distributed acoustic sensing (DAS) fiber optic system may be utilized to record passive sound reflections (low frequency or ultrasound) or active echoes or sounds generated from low or high frequency waves generated from a node or piezo transducer that is used to transmit signals that may be useful for characterizing the formation, fractures, well completions, production information, etc.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Vick with the known technique of one of Disko, ¶0261)

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bravard in view of Auzerais in view of Bar-Cohen (US Pub. 2014/0153368 A1)(hereinafter Bar-Cohen)
Regarding clam 10, Bravard does not disclose wherein the acoustic communicator is one of a ring transducer.  Bar-Cohen, in the same field of endeavor, however, discloses the limitation. (Bar-Cohen, ¶0059; a system and method for directly sending communication signals up and down a bore hole is disclosed that uses angled piezoelectric ring transducers.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Bravard with the known technique of the acoustic communicator being a ring transducer, as taught by Bar-Cohen, in order to provide minimal obstruction to fluid flow. (Bar-Cohen, Title)  

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bravard in view of Auzerais in view of Gulgne et al. (US Pub. 2011/0075520 A1)(hereinafter Gulgne)
Regarding claim 11, Brarvard does not discloses wherein the acoustic communicator is a tonpilz transducer. Gulgne, in the same field of endeavor however discloses the limitation. (Gulgne, ¶0020; Operating depth of the source )
 having a piston head equal to or less than half a wavelength of the acoustic transmission signals transmitted through the fluid. (Gulgne, ¶0015; For an acoustic transducer to radiate power then for a given drive level the displacement amplitude of, for example, a piston or of the moving mechanism is determined by the radiation resistance. The radiation resistance for a piston of diameter greater than λ/2π (wherein λ is the energy wavelength) is approximately ρcA, where A is the piston area and, ρ is the density of the formations and c is the velocity of sound in the formations.  There is a practical limit to the piston size, and for actuators such as piezoelectric drivers, a limit to the strains possible. One cannot control the radiation resistance except essentially by controlling the area of the radiating surface; ¶0021; Generally, the borehole is one wavelength in depth of the longest wavelength to be generated.) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Bravard with the known technique of the acoustic communicator being a tonpilz transducer, as taught by Gulgne, in order to allow the acoustic communicator to radiate with high frequency and to have unlimited operating depth. (Gulgne, ¶0020)  


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bravard in view of Auzerais in view of Song in view of Maclean et al. (US Pub. 2017/0126271 A1)(hereinafter Maclean)
Regarding claim 19, neither Bravard nor Song disclose further comprising: utilizing a bit loading allocation for the encoded data; and modulating a carrier signal for the encoded data utilizing one or more of frequency shift keying, phase shift keying, frequency hopped spectrum, direct sequence spread spectrum, frequency and pulse-position, multiple frequency shift keying, and orthogonal frequency-division multiplexing. Maclean, in the same field of endeavor, however, discloses the limitation. (Maclean, Figs 2 and 15-16 and ¶0025; the communication channel may be an acoustic telemetry channel; ¶0102; the frequency range F1 to F2 will encompass all the available passbands in the channel; ¶0107; it is known to adopt a so-called "waterfilling", or amplitude modulation, technique to ensure that a given transmission pulse has more energy in the, or each, noise band. This is normally achieved by selectively increasing the amplitude of the frequency components of that transmission pulse where they lie in a noise band. A similar technique may be adopted to increase the amplitude of the frequency components of transmission pulses where they correspond to bands that experience the greatest attenuation; ¶0109; When water-filling is applied, the amplitude is modulated to compensate for noise (and/or attenuation) in a  Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Bravard with the known technique of utilizing a bit loading allocation for the encoded data, as taught by Maclean, in order to compensate for the effects of noise and attenuation of different frequency bands. (Maclean, ¶0109)

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bravard in view of Savage et al. (US Pub. 2014/0110178 A1)(hereinafter Savage) 
Regarding claim 22, Bravard discloses an apparatus for use in a wellbore, (Bravard, Figs. 1 and 5-6 and Abstract)
comprising: a device (Bravard, Abstract; The acoustic modem (60) is configured to receive electrical signals from one or more sensors (50, 52), transform the electrical signals into the acoustic waves;)
including an actuator; (Bravard, ¶0068; The valve 30 may be acoustically controlled from the surface. ¶0074; multiple drill string elements may be configured to include a DAD (Data Acquisition Device)
Bravard, Fig. 3 and ¶0073; control unit 94 (e.g., a processor))
and an acoustic communicator communicatively coupled to the controller (Bravard, ¶0073; control unit 94 (e.g., a processor) that are electrically connected to the acoustic modem 60 through a cable 96.)
and configured to wirelessly transmit acoustic transmission signals, (Bravard, ¶0070; The acoustic modem 60 or associated electronics is configured to transform the information from the sensors into acoustic waves)
through a fluid located within the wellbore(Bravard, Fig. 6 and ¶0079; a medium 140 that may include one or more of gas, oil, water or other substances normally found in a well… The signal propagates through the medium 140 ¶0086; in order to improve its reception of the acoustic signals, the well may be filled with water or another fluid, as this medium promotes the propagation of acoustic waves. )
wherein the acoustic transmission signals include encoded data corresponding to the operation of the device. (Bravard, Abstract; The acoustic modem (60) is configured to receive electrical signals from one or more sensors (50, 52), transform the electrical signals into the acoustic waves; ¶0070; The acoustic modem 60 or associated )
 While Bravard disclose receiving sensor data from device, Bravard does not specifically disclose that the sensor data corresponds to operation of the device. Savage, in the same field of endeavor however discloses the limitation. (Savage, ¶0031; telemetry techniques such as acoustic techniques or any other suitable techniques known or hereinafter developed may be utilized; Claim 12; a position sensor contained within the cartridge and configured to generate signals indicative of positional feedback data associated with the position of the actuator piston;)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Bravard with the known technique of providing data corresponding to device operation, as taught by Savage, in order to allow for monitoring and control of downhole operations. (Savage, Abstract and Claim 12)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROLD B MURPHY/Examiner, Art Unit 2687          
                                                                                                                                                                                              /Srilakshmi K Kumar/SPE, Art Unit 2687